UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-4648




In Re:   DAVID SHUMAN, a/k/a/ Jake,




                                                          Petitioner.




         On Petition for Writ of Mandamus.   (CR-03-27)


Submitted: December 22, 2003              Decided:   February 5, 2004



Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


David L. Shuman, Petitioner Pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Shuman petitions this court for a writ of mandamus

directing the district court to dismiss all criminal counts against

him if the district court agrees with the grounds Shuman raised in

various post-conviction motions.         For the reasons that follow, we

dismiss the petition.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                 Further, mandamus is a

drastic     remedy    and   should     only    be     used    in   extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus is available only if there are no other means by which the

relief sought could be granted.              Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).            Mandamus may not be used as a

substitute for appeal.        In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).

            The   relief    sought    here    is    not    available   by   way   of

mandamus.     Shuman attempts to use mandamus as a substitute for

appeal, which he cannot do.          Nor can he demonstrate that mandamus

is the only adequate remedy available to him. Accordingly, we deny

the motion for leave to proceed in forma pauperis and dismiss the

petition.     We dispense with oral argument because the facts and




                                      - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                               PETITION DISMISSED




                              - 3 -